
	

113 S1305 IS: Lake Hill Administrative Site Affordable Housing Act
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1305
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of the Forest Service Lake
		  Hill Administrative Site in Summit County, Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Lake Hill Administrative Site
			 Affordable Housing Act.
		2.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Summit County, Colorado.
			(2)Lake Hill
			 Administrative SiteThe term Lake Hill Administrative
			 Site means the parcel of approximately 40 acres of National Forest
			 System land in the County, as depicted on the map entitled Lake Hill
			 Administrative Site and dated June 2012.
			(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Conveyance of
			 Forest Service Lake Hill Administrative Site, Summit County, Colorado
			(a)Conveyance
			 authorityUpon receipt of an
			 offer from the County in which the County agrees to the condition imposed by
			 subsection (c), the Secretary shall use the authority provided by the Forest
			 Service Facility Realignment and Enhancement Act of 2005 (Public Law 109–54; 16
			 U.S.C. 580d note) to convey to the County all right, title, and interest of the
			 United States in and to the Forest Service Lake Hill Administrative
			 Site.
			(b)Application of
			 law
				(1)Treatment as
			 administrative siteThe Lake
			 Hill Administrative Site is considered to be an administrative site under
			 section 502(1)(A) of the Forest Service Facility Realignment and Enhancement
			 Act of 2005 (Public Law 109–54; 16 U.S.C. 580d note).
				(2)ExceptionSection 502(1)(C) of that Act does not
			 apply to the conveyance of the Lake Hill Administrative Site.
				(c)CostsThe County shall be responsible for
			 processing and transaction costs related to the direct sale under subsection
			 (a).
			
